DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-7 are presented for examination.

Priority
3.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810066822.8, filed on January 24, 2018.

Claim Rejections - 35 USC § 102

4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.        Claim(s) 1-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated  by Son et al (PG Pub NO 2016/0320876).

As in claim 1, Son et al discloses a touch panel (Fig 1 and Par 0032), comprising: 
a substrate; (Fig 1 item 401) 
a first peripheral trace disposed in a peripheral area of the substrate; (Fig 1 item440 & 450) discloses plurality of peripheral traces disposed in a peripheral area (DA)
a first intermediate layer disposed between the first peripheral trace and the substrate [(Fig 3 item 441) discloses sectional view of the intermediate layers (441) disposed between substrate (401) and the first peripheral trace (i.e. tracers), 
wherein the first intermediate layer comprises silver nanowires embedded in a polymer [(Fig 3 and Par 0053) discloses first intermediate layer comprises silver nanowires], 
and a side surface of the first peripheral trace  aligns with a side surface of the first intermediate layer (Fig 3 discloses first peripheral trace (445 and 443) aligns with a side surface of the first intermediate layer(441); 
and a touch sensing electrode disposed in a display area of the substrate and electrically connected with the first peripheral trace. (Fig 1 and 2) touch sensing electrodes (410 & 420) disposed in display/touch region and are electrically connected with the peripheral traces (440 & 450).

As in claim 2, Son et al discloses the touch panel (Fig 1 and Par 0032) according to claim 1, wherein the first peripheral trace is a silver layer contacting with the silver nanowires embedded in the polymer. (Fig 3, 5 and Par 0047) discloses peripheral trace connected to touch sensing electrode (410) comprises the metal nanowires having silver (Ag) embedded in the polymer (i.e. acrylate-based organic materials, such as acryl polyester resin).

As in claim 3, Son et al discloses the touch panel (Fig 1 and Par 0032) according to claim 2, further comprising a second peripheral trace disposed in a peripheral area of the substrate, wherein the first peripheral trace is insulated from the second peripheral trace. (Fig 1 -3) discloses plurality of peripheral trace (i.e. first, second etc.) disposed in a peripheral area (DA) of the substrate wherein each peripheral trace is insulated from the other peripheral trace.

As in claim 4, Son et al discloses the touch panel (Fig 1 and Par 0032) according to claim 3, further comprising a filler between the first peripheral trace and the second peripheral trace, wherein the filler is made of the same material as the polymer. (Fig 3) discloses a filler (432) between the first peripheral trace and the second peripheral trace, wherein the filler is made of the same material as the polymer.

As in claim 7, Son et al discloses the touch panel (Fig 1 and Par 0032) according to claim 1, wherein the touch sensing electrode comprises the silver nanowires embedded in the polymer. (Fig 3, 5 and Par 0047-0048) discloses touch sensing electrode (410) comprises the metal nanowires having silver (Ag) embedded in the polymer (i.e. acrylate-based organic materials, such as acryl polyester resin).

Allowable Subject Matter
7.         Claim(s) 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art  Ishii et al discloses the width of peripheral traces being about 5 µm and above, but prior art of record fails to disclose distance between adjacent peripheral traces of the plurality of peripheral traces is about µ5 m to 20. 
                                                       Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                             09/28/2021